Citation Nr: 0408539	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  97-00 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired low 
back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from July 1959 to July 1961.  




This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The RO denied entitlement to service connection for a low 
back disorder.

In June 2003 the Board remanded the claim to the RO for 
further development and adjudicative action.

In September 2003 the RO most recently affirmed the 
determination previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  A chronic acquired low back disorder was not shown in 
active service.

2.  A chronic acquired low back disorder was initially shown 
many years after service.

3.  The probative and competent evidence of record 
establishes that the veteran does not have a chronic acquired 
low back disorder which has been linked to active service on 
any basis.


CONCLUSION OF LAW

A chronic acquired low back disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 1137, 
1153, 5103, 5103A, 5107(a), 7104 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  Duties to Notify & to Assist

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West 2002).  The law provides that VA has a duty to assist 
veterans and other claimants in developing their claims for 
VA benefits.  The Board notes that the veteran's application 
for the benefit at issue is complete.

The duty to assist requires VA to make "reasonable efforts to 
obtain relevant records (including private records)." 38 
U.S.C.A. § 5103A (West 2002).  The RO has obtained pertinent 
VA medical records identified by the veteran.  The evidence 
does not show, nor has the veteran identified, the existence 
of any additional pertinent medical records that have not 
been obtained.  

Accordingly, the Board finds that the RO has made reasonable 
attempts to obtain medical records referenced by the veteran, 
and that VA's duty to assist him in obtaining pertinent 
medical records is satisfied.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159 (2003).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(b) (2003).  VA must inform the veteran whether he or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

By various correspondence from the RO as well as the April 
1996 rating decision, September 1996 Statement of the Case, 
May 2002 and July 2003 letters to the veteran, the November 
1997, October 2002, and September 2003 Supplemental 
Statements of the Case, as well as the June 2003 Board 
remand, the veteran was notified of what information was 
necessary to substantiate his claim.  


The veteran was notified as well as to whether he, or VA, 
bore the burden of producing or obtaining the evidence.  
Accordingly, the Board finds that the duty to inform the 
veteran of required evidence to substantiate his claim has 
been satisfied.  38 U.S.C.A. § 5103(a) (West 2002).

The duty to assist also requires medical examination when 
such examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c)(4) (2003).  

The veteran was afforded a VA examination to determine the 
current nature and likely etiology of any chronic acquired 
low back disorder which may be present.  The RO thereafter 
determined that additional VA examinations were necessary for 
adequate development of the veteran's claim.  However, the 
veteran failed to appear for the VA examinations.  

The United States Court of Appeals for Veterans Claims (CAVC) 
recently decided the case of Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  This case held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In this case, the VCAA was enacted during the pendency of the 
appeal, and after the RO's issuance of the April 1996 initial 
unfavorable decision.  A VCAA notice letter pertinently 
referable to the issue of service connection for a low back 
disability was provided to the veteran in July 2003, 
subsequent to the April 1996 initial unfavorable AOJ 
decision.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  




However, since the disability rating claim involving the 
issue of service connection for a low back disability was 
filed in 1995, and the initial adverse rating decision in 
question was rendered in 1996, over four years prior to the 
enactment of the Veterans Claims Assistance Act of 2000, a 
VCAA notice simply could not have been provided the appellant 
prior to the initial unfavorable RO decision.  Thus, a pre-
adjudication VCAA notice was not possible in the instant 
case.  Pelegrini does not contain a remedy under such facts, 
nor is an efficient or timely remedy evident to the Board 
under the circumstances here.   

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Pelegrini also held, in part, that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1) (2003).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  

Through the rating decisions, Statement of the Case (SOC), 
Supplemental Statements of the Case as well as the June 2003 
Board remand and correspondence to the veteran in May 2002 
and July 2003, guidance was provided to the veteran with 
respect to the evidence necessary to substantiate his claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.

The RO has completed all development of this claim that is 
possible without further input by the appellant.  The 
appellant has been duly notified of what is needed to 
establish entitlement to the benefit sought, what VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  

Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim, have been satisfied, and that returning 
the case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.

Moreover, the veteran was scheduled for additional VA 
examinations in conjunction with his appeal; however, as 
noted earlier, he failed to report.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claim 
at this juncture.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  VA has satisfied its duties to notify and to assist 
the appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  


Factual Background

A careful review of the veteran's service medical records 
shows that he complained of occasional aching of his neck 
muscle during service.  In addition, a history of having worn 
a back support prior to service was also noted.  The service 
medical records are negative for complaints, findings or 
diagnosis of a low back disorder.

Historically, the veteran submitted a claim of service 
connection for, inter alias, a 
back condition that was received at the RO in September 1995.  

Private treatment records from 1977 through 1982 show 
treatment for a low back disability involving complaints of 
low back pain with radiation into the legs.

Additional outpatient treatment records were obtained and 
associated with the claims file.  Among the documents is a 
May 1983 private physical examination report noting the 
veteran's chief complaint of low back pain and left lower 
extremity pain.  It was noted that the veteran was involved 
in a motor vehicle accident in 1970 in which he was hit from 
the rear.  As a result he developed low back pain which was 
intermittent in nature and troubled him sometimes more, 
sometimes less, over the years.  In 1977 he apparently had an 
exacerbation not related to any particular activity that he 
could recall and subsequently had a lumbar laminectomy for an 
apparent herniated disc.  

The veteran was afforded a VA examination in August 1997.  He 
reported that his low back pain had begun during service.  
The examiner noted that the veteran had several surgical 
procedures on his back in the 1970's and 1980's, and that he 
still suffers from back and leg pain.  

The diagnosis was status following multiple operative 
procedures in the lumbar spine with apparent successful 
spinal fusion of L4 to the sacrum with myelographic evidence 
of arachnoiditis.  In addition, the examiner noted myofacial 
syndrome in the para-scapular and para-cervical area, 
particularly on the right.  There was no evidence of nerve 
root compression in the upper limbs.  
The examiner concluded that unfortunately, he was unable to 
find any evidence of the low back problem in the [service 
medical] records, although assuming that his history was 
accurate, then he would believe that a portion of the 
veteran's back problem would be associated with the service.  
However, he could not prove that.  

Importantly, in a November 2002 statement, the veteran 
indicated that he thought he had filed a claim of service 
connection for the wrong area (part) of his back.  He 
explained that while in service, he sustained a cervical 
spine injury and that he was requesting service connection 
for a cervical spine condition, not a lower back condition.  

Then, in January 2003, the RO issued a rating decision 
granting service connection for myofascial syndrome, cervical 
spine, with degenerative joint disease, and assigned an 
initial 30 percent rating.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2003).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

However, continuous service for 90 days or more during a 
period of war, and post-service development of a presumptive 
disease such as osteoarthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2003).  This rule 
does not mean that any manifestation in service will permit 
service connection. To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b) (2003).  

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  


Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

38 U.S.C.A. § 1132 provides that every person employed in the 
active military, naval, or air service, in peacetime, for six 
months or more shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where evidence 
or medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment.  
Id.

38 C.F.R. § 3.303(c) provides that there are medical 
principles so universally recognized as to constitute fact 
(clear and unmistakable proof), and when in accordance with 
these principles  existence of a disability prior to service 
is established, no additional or confirmatory evidence is 
necessary.  Consequently with notation or discovery during 
service of such residual conditions (scars; fibrosis of the 
lungs; atrophies following disease of the central or 
peripheral nervous system; healed fractures; absent, 
displaced or resected parts of organs; supernumerary parts; 
congenital malformations or hemorrhoidal tags or tabs, etc.) 
with no evidence of the pertinent antecedent active disease 
or injury during service the conclusion must be that they 
preexisted service.  

Similarly, manifestation of lesions or symptoms of chronic 
disease from date of enlistment, or so close thereto that the 
disease could not have originated in so short a period will 
establish preservice existence thereof.  Conditions of an 
infectious nature are to be considered with regard to the 
circumstances of the infection and if manifested in less than 
the respective incubation periods after reporting for duty, 
they will be held to have preexisted service.  38 C.F.R. 
§ 3.303(c) (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a) (2003).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  




This includes medical facts and principles, which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  38 
C.F.R. § 3.306(b) (2003).

The CAVC has held that temporary flare-ups of a pre- existing 
injury or disease are not sufficient to show aggravation, 
unless the underlying disorder, as contrasted to the 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
296-7 (1991).  

The Board notes that the CAVC held in Crowe v. Brown, 7 Vet. 
App. 238 (1994), that even if the appellant's disability is 
properly found to have preexisted service, the presumption of 
aggravation must also be addressed; and that a preexisting 
injury or disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).



The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 38 
U.S.C.A. § 7104(a) (West 2002); see also Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted)).  

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and a 
current disability.  See Hickson, supra.



The evidentiary record shows that the veteran definitely has 
provided evidence of a chronic acquired low back disorder.  
Such has been recognized by competent medical authority and a 
history of surgical procedures for such low back disorder has 
been reported in the record.  

Although the service medical records continue a pertinent 
history of use of a back brace prior to service, no chronic 
acquired disorder of the low back was actually shown in 
service or for many years thereafter.  

Moreover, there was no finding of an osteoarthritic or 
degenerative disease process disabling to a compensable 
degree during the first post service year.

Evidence of chronic low back variously diagnosed disorders 
was initially reported many years after service and their 
origin was related to post service trauma many years 
thereafter.  There is no competent medical evidence linking 
any post service low back disorder to service on any basis.  

Even the veteran himself has acknowledged that he has 
misrepresented his claim for service connection for a spinal 
disorder.  As noted earlier, he was in fact granted service 
connection for a chronic acquired upper back or neck 
disorder.

The Board finds that there exists no probative or competent 
evidence upon which to predicate a grant of entitlement to 
service connection for a chronic acquired disorder of the low 
back on any basis.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).



ORDER

Entitlement to service connection for a chronic acquired low 
back disorder is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



